Citation Nr: 1200075	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from June 1949 to January 1960.  He died in September 2003.  The appellant seeks surviving spouse benefits.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In a December 2010 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  Based on a June 2011 Joint Motion for Remand, the Court remanded this appeal in July 2011 for development in compliance with the Joint Motion.

The appeal is REMANDED to the RO.  


REMAND

A July 2011 Court Order remanded the claim on appeal to the Board for readjudication consistent with the June 2011 Joint Motion.  The Joint Motion stated that readjudication of the claim was required, in part, because the Board had not given sufficient consideration as to whether VA had adequately fulfilled its duty to assist the appellant in the development of her claim.  Specifically, the Joint Motion focused on VA's efforts to obtain estimates of the Veteran's in-service radiation exposure.

The appellant claims that the cause of the Veteran's death is related to in-service exposure to radiation while working as a radium stripper.  In developing the appellant's claim, the RO requested a dose estimate of the Veteran's radiation exposure from the Department of the Air Force, Radiation Protection Division.  A January 2006 response from the Radiation Protection Division indicated that no records of internal or external radiation exposure for the Veteran had been found in the Air Force Master Radiation Exposure Registry, which was noted to be the sole repository for occupational radiation exposure monitoring for Air Force personnel.  Nor was the Radiation Protection Division able to provide a dose estimate based on the Veteran's service records showing that he had briefly worked as a radium stripper.  Specifically, the Radiation Protection Division stated that it was unable to provide a dose estimate without more substantial data concerning the Veteran's duties as a radium stripper and the duration of that assignment.

Accordingly, VA must make additional attempts to obtain the missing information regarding the nature and duration of the Veteran's radium stripping duties so as to enable the Radiation Protection Division to provide a dose estimate.  38 C.F.R. §§ 3.159(c), 3.311 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center, or any other appropriate service department office, and obtain complete copies of the Veteran's service personnel records for his entire period of service.  In addition, contact the appropriate service department office to determine the general duties of service personnel involved in radium stripping activities at the Veteran's duty station in Wichita, Kansas in 1951.  Follow all potential informational leads indicated in any response received as a result of the above contacts.  Perform all other activities which might lead to obtaining further information about any possible radiation exposure the Veteran may have had during his military service.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that any of the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records or information are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give her an opportunity to respond.

2. If additional information regarding the Veteran's in-service radiation exposure or his duties as a radium stripper is received, contact the Department of the Air Force, Radiation Protection Division, and request that they attempt to provide a new dose estimate with the information available.

3. Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

